11-4599
     Brennan Center for Justice v. Department of Justice

 1                        UNITED STATES COURT OF APPEALS

 2                            FOR THE SECOND CIRCUIT

 3                               August Term, 2012

 4   (Argued:    February 21, 2012               Decided:   September 19, 2012)

 5                               Docket No. 11-4599

 6                   -------------------------------------

 7   Brennan Center for Justice at New York University School of Law,

 8                              Plaintiff-Appellee,

 9                                       - v -

10     United States Department of Justice, United States Agency for
11   International Development, United States Department of Health and
12                            Human Services,

13                            Defendants-Appellants.*


14   -------------------------------------

15   Before:      CALABRESI, SACK, and HALL, Circuit Judges.

16               Appeal from a judgment of the United States District

17   Court for the Southern District of New York (Victor Marrero,

18   Judge) granting the plaintiff's motion for summary judgment and

19   denying the defendants' cross-motion for summary judgment.          The

20   court ordered disclosure by the defendants of three memoranda

21   prepared by the Department of Justice's Office of Legal Counsel

22   because they were not covered by the deliberative process



           *
            The Clerk of Court is respectfully directed to amend the
     caption as set forth above.
 1   exemption, 5 U.S.C. § 552(b)(5), from the general requirement of

 2   disclosure contained in the Freedom of Information Act.   We

 3   conclude that one such memorandum was incorporated by reference

 4   in a USAID document such that the protection of the exemption was

 5   surrendered, but that the other two were not and retain their

 6   exempt status.

 7             Affirmed in part; reversed and remanded in part.


 8   Appearances:             DOROTHY HEYL (Elizabeth M. Virga, on the
 9                            brief) Milbank, Tweed, Hadley & McCloy
10                            LLP, New York, New York, for Plaintiff-
11                            Appellee.

12                            SHARON SWINGLE (Benjamin H. Torrance,
13                            Sarah S. Normand, Beth S. Brinkmann,
14                            Michael S. Raab, on the brief), for
15                            Preet Bharara, United States Attorney
16                            for the Southern District of New York,
17                            New York, New York, for Defendants-
18                            Appellants.

19                            Melanie Sloan, Anne L. Weismann, Adam J.
20                            Rappaport, Citizens for Responsibility
21                            and Ethics in Washington, Washington,
22                            DC; David L. Sobel, Electronic Frontier
23                            Foundation, Washington, DC; Mark Rumold,
24                            Electronic Frontier Foundation, San
25                            Francisco, California, amici curiae.

26   SACK, Circuit Judge:

27             The defendants, the United States Department of Justice

28   ("DOJ"), the United States Department of Health and Human

29   Services ("HHS"), and the United States Agency for International

30   Development ("USAID"), appeal from a judgment of the United

31   States District Court for the Southern District of New York


                                     2
 1   (Victor Marrero, Judge) granting a motion for summary judgment by

 2   the plaintiff, the Brennan Center for Justice at New York

 3   University School of Law ("Brennan Center"), denying the

 4   defendants' cross-motion for summary judgment, and, pursuant to

 5   the Freedom of Information Act ("FOIA"), 5 U.S.C. § 552, ordering

 6   the release of three memoranda prepared by the DOJ's Office of

 7   Legal Counsel ("OLC").    For the reasons that follow, the judgment

 8   of the district court is affirmed with respect to one of these

 9   memoranda, and reversed and remanded with respect to the other

10   two.

11                                 BACKGROUND

12                In 2003, Congress enacted the two statutes that provide

13   the factual backdrop for this litigation: the United States

14   Leadership Against HIV/AIDS, Tuberculosis, Malaria Act, 22 U.S.C.

15   §§ 7601-7682. ("Leadership Act"), and the Trafficking Victims

16   Protection Reauthorization Act, 22 U.S.C. §§ 7101-7112.

17   ("TVPRA").    Each included what has become known as the "pledge

18   requirement," purporting to require all organizations that

19   receive funds for HIV/AIDS and anti-trafficking work pursuant to

20   the statutes to have "a policy explicitly opposing prostitution

21   and sex trafficking."    22 U.S.C. § 7631(f); see also 22 U.S.C. §

22   7110(g)(2).

23                After the Leadership Act was enacted, the
24                [OLC] . . . warned that applying the Policy
25                Requirement to U.S.-based organizations would
26                be unconstitutional. Heeding that warning,

                                        3
 1              [the government] initially refrained from
 2              enforcing it against U.S.-based NGOs. OLC
 3              subsequently changed course and withdrew what
 4              it characterized as its prior "tentative
 5              advice," asserting that "there are reasonable
 6              arguments to support the constitutionality"
 7              of applying the Policy Requirement to
 8              U.S.-based organizations, and, starting in
 9              mid-2005, the Agencies began applying the
10              Requirement to U.S.-based grantees.
11   Alliance for Open Soc'y Int'l, Inc. v. U.S. Agency for Int'l

12   Dev., 651 F.3d 218, 225 (2d Cir. 2011).1

13              On July 14, 2005, the Brennan Center submitted FOIA

14   requests to USAID, HHS, and the OLC for "any and all documents

15   containing guidance" provided by the OLC to any representatives

16   of HHS or USAID "relating to the enforcement" of the pledge

17   requirement.   FOIA Request from Brennan Center to HHS at 1 (July

18   14, 2005), Brennan Center v. Dep't of Justice, No. 11-4599, Joint

19   Appendix ("J.A."), at 248 (2d Cir. Jan. 6, 2012); FOIA Request

20   from Brennan Center to OLC at 1, J.A. 270 (July 14, 2005); FOIA

21   Request from Brennan Center to USAID at 1, J.A. 302 (July 14,

22   2005).   On March 7, 2007, HHS denied the request in its entirety


          1
           Alliance for Open Society was brought by several
     organizations, including the Brennan Center, challenging the
     pledge requirement on First Amendment grounds. We affirmed the
     district court's decision to preliminarily enjoin that provision
     of the Leadership Act concluding that it "falls well beyond what
     the Supreme Court and this Court have upheld as permissible
     conditions on the receipt of government funds [because it] does
     not merely require recipients of Leadership Act funds to refrain
     from certain conduct, but goes substantially further and compels
     recipients to espouse the government's viewpoint." 651 F.3d at
     223.

                                      4
 1   and referred it to USAID and the OLC, from which, it had

 2   determined, many of the requested documents originated.2    The OLC

 3   denied the original request in its entirety, and denied the

 4   request referred from HHS except as to a nine-page letter

 5   commenting on the TVPRA that was already in the public record,

 6   which was sent in September 2003 from a DOJ official to

 7   Representative James Sensenbrenner, then-Chairman of the House

 8   Judiciary Committee.   USAID did not respond to the referred

 9   request, and denied the original request in its entirety.    The

10   Brennan Center appealed the various denials with those agencies,

11   and the agencies affirmed their denials, leaving the Brennan

12   Center with the option of pursuing its claims in federal court.

13   See 5 U.S.C. § 552(a)(4)(B).

14             On October 15, 2009, the Brennan Center brought this

15   action in the United States District Court for the Southern

16   District of New York broadly alleging that USAID, OLC, and HHS

17   had violated FOIA by failing to identify responsive documents,

18   failing to disclose records, failing to disclose reasonably

19   segregable portions of otherwise withheld documents, and, with

20   respect to the OLC and USAID, failing to respond to FOIA


          2
            HHS located 231 pages of responsive documents, and
     withheld 46 pages in their entirety pursuant to FOIA's
     deliberative process exemption, see 5 U.S.C. 552(b)(5). It
     determined that of the remaining documents, 177 pages originated
     with the OLC, and 8 pages with USAID, and referred the Brennan
     Center's request to those agencies.

                                      5
 1   requests.   On January 15, 2010, the defendants provided the

 2   plaintiff with an index of withheld documents as required by

 3   Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973).    The Vaughn index

 4   included the date of each document withheld, the author and

 5   recipient(s), a brief description, the number of pages, and the

 6   reason for its being withheld.   The district court judge met with

 7   the defendants on April 22, 2010, and May 5, 2010, and asked them

 8   to consider disclosing some or all of the documents in order to

 9   avoid further litigation.   In response, the defendants released

10   heavily redacted versions of several documents and associated

11   emails.   See Order, Brennan Center v. Dep't of Justice, No. 09

12   Civ. 8756, at 1-3 (S.D.N.Y. July 1, 2010), ECF No. 16.   To the

13   extent that internal agency emails and memoranda are referenced

14   in this opinion, they are part of the record by virtue of this

15   disclosure.

16               On January 28, 2011, the plaintiff moved for summary

17   judgment seeking release of the entirety of three memoranda that

18   it alleges were improperly withheld pursuant to FOIA's "Exemption

19   5," which shields from disclosure "inter-agency or intra-agency

20   memorandums or letters which would not be available by law to a

21   party other than an agency in litigation with the agency."     5

22   U.S.C. § 552(b)(5).   That exemption has been interpreted to

23   encompass traditional common law privileges against disclosure,

24   including the attorney-client and deliberative-process

                                       6
 1   privileges, and the work-product doctrine.   Nat'l Council of La

 2   Raza v. Dep't of Justice, 411 F.3d 350, 356 (2d Cir. 2005).     The

 3   three withheld documents that are the targets of the Brennan

 4   Center's objections are: (1) a one-page memorandum provided by

 5   the OLC to HHS and USAID on or about February 17, 2004, regarding

 6   the constitutionality of the pledge requirement (the "February

 7   Memorandum"); (2) a July 2, 2004, draft of a formal, but never-

 8   finalized, OLC opinion addressing the constitutionality of the

 9   pledge requirement (the "July 2 Memorandum"); and (3) a July 29,

10   2004, draft memorandum similar to the July 2 Memo (the "July 29

11   Memorandum").

12             The February Memorandum

13             On February 12, 2004, the General Counsel of HHS asked

14   the OLC to provide, on a "very short timeframe," "advice on the

15   constitutional issues raised by the grant restrictions under the

16   two statutes."   Memorandum from Renee Lettow Lerner at 2, J.A. 55

17   (March 12, 2004) (describing HHS request).

18             In response, on February 17, Renee Lettow Lerner, an

19   OLC attorney, sent an email to HHS Deputy General Counsel Paula

20   M. Stannard and USAID employee John Gardner attaching a one-page

21   memorandum containing at least some of the requested advice.3


          3
            All correspondence regarding the February Memorandum
     involved both USAID and HHS, although the March 12, 2004, letter
     suggests the advice was provided only at the behest of HHS. We
     have not found any explanation in the record for this

                                      7
 1   The memorandum explained that "[i]n the limited time available to

 2   us, we have not been able to conduct a comprehensive analysis,

 3   but we have reached the following tentative views, which might

 4   need to be altered after further analysis."   February Memorandum

 5   at 1, J.A. 37.   The document, the first of the three memoranda

 6   that are the subject of this litigation, was supplied to the

 7   plaintiff during the course of this litigation with all analysis

 8   redacted.

 9               In an email later that evening, Stannard conveyed

10   "draft language for the HIV/AIDS and trafficking grant

11   awards/agreements" to Lerner.   Email from Stannard, "Re: OLC's

12   advice on grant announcements," J.A. 40 (Feb. 17, 2004).   She

13   also sent a copy to the USAID employee.   Again, a copy of the

14   email was supplied to the Brennan Center, but most of it was

15   redacted.   Lerner replied to Stannard the following day, February

16   18, in an email that was, in effect, withheld from disclosure,

17   i.e., it is redacted in its entirety.

18               On February 19, a USAID employee, acting on behalf of

19   USAID employee Gardner, sent that agency's revised "Acquisition &

20   Assistance Policy Directive" ("AAPD")4 to Lerner, Stannard, and


     discrepancy.
          4
             "AAPDs serve as official sources for the latest updates
     in acquisition and assistance (A&A) policy and requirements.
     AAPDs provide information of significance including, but not
     limited to, advance notification of changes or implementation of

                                       8
 1   other HHS and State Department employees.   Later that day,

 2   Stannard and HHS employee Demetrios Kouzoukas sent "a final draft

 3   of the language" to Lerner, Gardner, and other HHS, USAID, and

 4   State Department employees, and thanked those on the email chain

 5   for their comments.   Email from Demetrios Kouzoukas, "Language in

 6   HHS HIV/AIDS award instruments," J.A. 48 (Feb. 19, 2004).

 7             One week later, on February 26, 2004, USAID issued an

 8   AAPD intended to "provide clauses to be included as new standard

 9   provisions for assistance agreements and contracts that include

10   FY 2004 HIV/AIDS funds."   USAID AAPD 04-04 Revised,

11   "Implementation of the United States Leadership Against HIV/AIDS,

12   Tuberculosis and Malaria Act of 2003" at 2, J.A. 167 (Feb. 26,

13   2004) ("February 26 AAPD").   The February 26 AAPD included the

14   pledge requirement only for "Non-U.S. Non-Governmental

15   Organizations and Public International Organizations."   Id. at 5.

16   That meant that any grant to a foreign organization would include


     new requirements to A&A regulations and procedures." Acquisition
     and Assistance Policy Directives (AAPDs) and Contract Information
     Bulletins (CIBs), available at
     http://transition.usaid.gov/business/business_opportunities/cib/
     (last visited August 3, 2012). "Acquisition refers to obtaining
     goods and services, through various types of contracts, for the
     use or benefit of the Agency. Assistance refers to transferring
     funds (or other valuables) from USAID to another party for the
     implementation of programs which will contribute to the public
     good . . . ." Doing Business with USAID, available at
     http://transition.usaid.gov/business (last visited August 8,
     2012). No evidence in the record of which we are aware refers to
     any formal process that might exist for the creation or approval
     of AAPDs.

                                      9
 1   a clause explaining that "[a]s a condition of entering into this

 2   agreement, the recipient agrees that it has a policy explicitly

 3   opposing, in its activities outside the United States,

 4   prostitution and sex trafficking."     Id. at 6.   No similar

 5   language would be included in the grant language required with

 6   respect to U.S. organizations.    An AAPD that had been issued on

 7   January 15, 2004, prior to the OLC's February memorandum, did

 8   include the pledge requirement language for both U.S. and non-

 9   U.S. organizations.   USAID AAPD 04-04, "Implementation of the

10   United States Leadership Against HIV/AIDS, Tuberculosis and

11   Malaria Act of 2003" at 3, J.A. 162 (Jan. 15, 2004).

12             On June 24, 2004, HHS issued a grant proposal that

13   required "any foreign recipient [to] have a policy explicitly

14   opposing, in its activities outside the United States,

15   prostitution and sex trafficking."     HHS Funding Announcement,

16   "HIV Treatment for Research Subjects or by Researchers in Kenya"

17   at 7, J.A. 176 (June 24, 2004).    A July 22, 2004, USAID document

18   contained a footnote explaining that the OLC "in a draft opinion

19   determined that this provision only may be applied to foreign

20   non-governmental organizations and public international

21   organizations because of the constitutional implications of

22   applying it to U.S. organizations."    USAID FY 2004 Update,

23   "Guidance on the Definition and Use of the Child Survival and

24   Health Programs Fund and the Global HIV/AIDS Initiative Account"

                                       10
 1   at 35 n.10, J.A. 197 (July 22, 2004) ("July 22 USAID Update").

 2   On August 3, 2004, USAID issued another AAPD explaining that

 3   "[t]he US Government has determined that it is appropriate to

 4   apply the [pledge] requirement . . . only to foreign

 5   organizations, including public international organizations."

 6   USAID AAPD 04-09, "Anti-Trafficking Activities –- Limitation on

 7   the Use of Funds; Restriction on Organizations Promoting,

 8   Supporting or Advocating Prostitution" at 3, J.A. 200 (Aug. 3,

 9   2004) ("August 3 AAPD").

10              The July Memoranda

11              In a July 2, 2004 email, the OLC provided HHS with a

12   thirty-page draft opinion –- the second document the plaintiff

13   seeks.   Another version of that draft, dated July 29, the third

14   document that the plaintiff contends must be disclosed, was

15   emailed to HHS on July 30.   In the record on appeal, both draft

16   opinions are redacted with the exception of a date, title, and

17   introductory sentence.   After an in camera review, however, the

18   district court concluded that contrary to the OLC's view conveyed

19   in February, those drafts counseled implementation of the pledge

20   requirement for both U.S.-based and foreign organizations.5



          5
           Despite the July 2004 memoranda that opined that the
     pledge requirement could constitutionally be applied to domestic
     activities, in July and August, USAID continued to advise that
     the requirement would only be applied to foreign organizations,
     as evidenced by the July 22 USAID Update and August 3 AAPD.

                                     11
 1   Brennan Center v. Dep't of Justice, No. 09 Civ. 8756 at 17-18,

 2   2011 WL 4001146, at *7, 2011 U.S. Dist. LEXIS 99121, at *19

 3   (S.D.N.Y. Aug. 30, 2011).   No formal OLC opinion on the issue was

 4   ever finalized or issued.

 5             In September 2004, Daniel Levin, the Acting Assistant

 6   Attorney General for the OLC, wrote to the general counsel of HHS

 7   confirming that "earlier this year . . . [DOJ] gave its tentative

 8   advice" that the pledge requirement could only be applied to

 9   foreign organizations overseas, but explained that "[w]e have

10   reviewed the matter further and we are withdrawing that tentative

11   advice. . . .   [T]here are reasonable arguments to support [the

12   domestic pledge requirement's] constitutionality."     Letter from

13   Levin to HHS General Counsel Alex M. Azar, II at 1, J.A. 207

14   (Sept. 20, 2004)("Levin Letter").      This letter was not released

15   by either the OLC or HHS, but, according to the defendants, it

16   was "improperly leaked . . . [and] later made public by members

17   of Congress."   Defs.' Br. at 13.

18             The first public discussion of the agencies'

19   deliberations concerning the pledge requirement was held during a

20   March 2005 hearing of the Foreign Operations Subcommittee of the

21   House Appropriations Committee.     Randall Tobias, who was then

22   U.S. Global AIDS coordinator, testified that

23             [t]he [OLC] provided some tentative advice
24             initially that those restrictions should be
25             applied only to foreign organizations.

                                       12
 1               Sometime mid- to late- . . . September of
 2               2004, [the OLC] withdrew that earlier
 3               tentative advice and advised that that
 4               provision was intended by the Congress to
 5               apply without that limitation to both
 6               domestic organizations as well as foreign
 7               organizations. And so I'm simply following
 8               the legislation and the advice to implement
 9               that.
10   Foreign Operations, Export Financing, and Related Programs

11   Subcommittee Hearing Testimony of Randall L. Tobias, J.A. 236

12   (March 2, 2005)("Tobias Testimony").

13               In May 2005, HHS announced that it would apply the

14   pledge requirement to domestic organizations, and USAID did the

15   same in June 2005.

16               In a July 17, 2007, letter from Principal Deputy

17   Assistant Attorney General Brian Benczkowski to Congressman Henry

18   Waxman, Benczkowski further explained the OLC's positions on the

19   pledge requirement.   "[I]n February 2004, the [OLC] provided

20   tentative advice [to HHS and USAID] that the [pledge

21   requirement] . . . could, under the Constitution, be applied only

22   to foreign organizations acting overseas."   Letter from Brian

23   Benczkowski to Congressman Waxman at 1, J.A. 230 (July 17,

24   2007)("Benczkowski Letter").   But Benczkowski explained that the

25   OLC had thereafter changed its mind and advised in the September

26   2004 letter that the pledge requirement could be applied

27   domestically because there were "reasonable arguments to defend"

28   doing so.   Id. at 1-2.   The letter also noted that the OLC would


                                      13
 1   not turn over its internal documents on the issue because of

 2   "substantial confidentiality interests."6   Id. at 2.

 3             The District Court Opinion

 4             The district court considered the foregoing evidence in

 5   analyzing the question of whether the agencies had

 6   "expressly . . . adopt[ed] or incorporate[d]" the memoranda

 7   sufficiently to waive the protection of Exemption 5.    Brennan

 8   Center, 2011 WL 4001146, at *3, 2011 U.S. Dist. LEXIS 99121, at

 9   *8-*9 (quoting La Raza, 411 F.3d at 356); see also discussion of

10   Exemption 5, at Part II of the Discussion section of this

11   opinion, below.   In ordering disclosure of the memoranda, the

12   court concluded that the deliberative-process privilege did not

13   apply.

14             It is clear from the various AAPDs, internal
15             government letters and memoranda, public


          6
             Several news articles –- at least one of which was
     published before the agencies themselves had spoken publicly --
     also noted the OLC's advice on this issue. A February 28, 2005,
     Wall Street Journal article explained that "[t]he Bush
     Administration had previously applied the requirement only to
     overseas groups because the Justice Department initially advised
     that it would be an unconstitutional violation of free speech to
     demand that American grant applicants support Mr. Bush's policy.
     But the Justice Department reversed itself last fall." Michael
     M. Phillips, Bush Ties Money for AIDS Work to a Policy Pledge,
     WALL ST. J., Feb. 28, 2005. A May 18, 2005, Washington Post
     article similarly said that "[i]nitially, the policy was applied
     only to foreign organizations operating overseas. U.S.-based
     charities were exempt because the Justice Department believed
     that forcing them to make the declaration might infringe their
     First Amendment right of free speech." David Brown, U.S. Backs
     Off Stipulation on AIDS Funds, WASH. POST, May 18, 2005.

                                     14
 1             statements made by Government officials, and
 2             other materials reviewed by the Court in
 3             camera that, between February and September
 4             2004, USAID and HHS adopted as agency policy
 5             both the conclusions provided in the February
 6             Memo that the Pledge Requirement should be
 7             applied to foreign organizations only, as
 8             well as OLC's reasoning and analysis that
 9             application of the Pledge Requirement to
10             domestic organizations would violate the
11             First Amendment. Indeed, from the public
12             record alone, there can be little doubt that
13             this was the case. . . .
14             Further, the record also reveals that the
15             conclusions and analysis contained in the
16             July Memoranda, which the Court has examined
17             in camera, were the basis for the
18             Government's determination to alter its
19             policy and apply the Pledge Requirement to
20             U.S.-based organizations. . . . [A]lthough
21             the documents were never mentioned
22             specifically by name, the Government
23             incorporated the July Memoranda by reference
24             [in the relevant public statements].


25   Brennan Center, 2011 WL 4001146, at *6-*7, 2011 U.S.
26   Dist. LEXIS 99121, at *17-*19.

27             The court also concluded that because the memoranda had

28   been "incorporated . . . into HHS's and USAID's official policy"

29   they were not protected by the attorney-client privilege.   Id. at

30   *7, 2011 U.S. Dist. LEXIS 99121, at *20.   The court therefore

31   granted the plaintiff's motion for summary judgment, denied the

32   defendants' cross-motion for summary judgment, and ordered the

33   disclosure of all three memoranda.

34             The defendants appeal.



                                      15
 1                                 DISCUSSION

 2              I.    Standard of Review

 3              "We review de novo a district court's grant of summary

 4   judgment in a FOIA case," La Raza, 411 F.3d at 355, as, of

 5   course, we review all such motions, see, e.g., Oneida Indian

 6   Nation of N.Y. v. Madison County, 665 F.3d 408, 424 (2d Cir.

 7   2011), and cross motions, for summary judgment, see, e.g.,

 8   Terwilliger v. Terwilliger, 206 F.3d 240, 244 (2d Cir. 2000).

 9   Summary judgment is appropriate if there is "no genuine dispute

10   as to any material fact" and the moving party is "entitled to

11   judgment as a matter of law."    Fed. R. Civ. P. 56(a).   The

12   parties do not dispute that this matter was properly decided on

13   cross motions for summary judgment, although, of course, they

14   differ as to which side should have prevailed.

15              II.   Deliberative Process Exemption

16   A.   Basic Principles.

17              1.    Generally.

18              Consistent with its purpose to "promote honest and open

19   government[,] and to assure the existence of an informed

20   citizenry in order to hold the governors accountable to the

21   governed[,] FOIA strongly favors a policy of disclosure."       La

22   Raza, 411 F.3d at 355 (internal quotation marks, alterations, and

23   citations omitted).    It "requires the government to disclose its

24   records unless its documents fall within one of the specific,

                                       16
 1   enumerated exemptions set forth in the Act.   Consistent with

 2   FOIA's purposes, these statutory exemptions are narrowly

 3   construed."    Id. at 355-56 (citations omitted).   The agency bears

 4   the burden of demonstrating that an exemption applies.    Id. at

 5   356.

 6             The memoranda being sought by the Brennan Center in

 7   this case were withheld by the government defendants pursuant to

 8   FOIA Exemption 5, which exempts "inter-agency or intra-agency

 9   memorandums or letters which would not be available by law to a

10   party other than an agency in litigation with the agency" from

11   the disclosure otherwise required under the Act.    5 U.S.C.

12   § 552(b)(5).   The privilege is based "on the policy of protecting

13   the decision making processes of government agencies."    NLRB v.

14   Sears, Roebuck, & Co., 421 U.S. 132, 150 (1975) (internal

15   quotation marks omitted).   Prior case law examining it "focuses

16   on documents reflecting advisory opinions, recommendations and

17   deliberations comprising part of a process by which governmental

18   decisions and policies are formulated."   Id. (internal quotation

19   marks and alteration omitted).

20             "[T]here are enough incentives as it is for
21             playing it safe and listing with the wind,"
22             Ackerly v. Ley, 137 U.S. App. D.C. 133, 138,
23             420 F.2d 1336, 1341 (1969), and as [the Court
24             has] said in an analogous context, "[h]uman
25             experience teaches that those who expect
26             public dissemination of their remarks may
27             well temper candor with a concern for
28             appearances . . . to the detriment of the

                                      17
 1             decisionmaking process." United States v.
 2             Nixon, 418 U.S. 683, 705 (1974) . . . .

 3   Sears, 421 U.S. at 150-51 (emphasis omitted; second alteration in

 4   original); see also Wolfe v. Dep't of Health & Human Servs., 839

 5 F.2d 768, 773 (D.C. Cir. 1988)(en banc)("Congress adopted

 6   Exemption 5 because it recognized that the quality of

 7   administrative decision-making would be seriously undermined if

 8   agencies were forced to operate in a fishbowl.").

 9             "An inter- or intra-agency document may be withheld

10   pursuant to the deliberative process privilege [i.e.,

11   section 552(b)(5)] if it is: (1) 'predecisional,' i.e., 'prepared

12   in order to assist an agency decisionmaker in arriving at his

13   decision,' and (2) 'deliberative,' i.e., 'actually . . . related

14   to the process by which policies are formulated.'"    La Raza, 411

15   F.3d at 356 (quoting Grand Cent. P'ship, Inc. v. Cuomo, 166 F.3d
16   473, 482 (2d Cir. 1999)); see also Grand Cent. P'ship, 166 F.3d
17   at 482 ("The privilege protects recommendations, draft documents,

18   proposals, suggestions, and other subjective documents which

19   reflect the personal opinions of the writer rather than the

20   policy of the agency." (internal quotation marks omitted)).

21             However, even if the documents at issue are

22   "predecisional" and "deliberative," and thereby fall under the

23   scope of Exemption 5, there are circumstances under which they

24   will be found outside the scope of that protection.   As discussed


                                    18
 1   more thoroughly below, these exceptions include: (1) when the

 2   contents of the document have been "adopted, formally or

 3   informally, as the agency position on an issue or [are] used by

 4   the agency in its dealings with the public," La Raza, 411 F.3d at

 5   356-57 (quoting Coastal States Gas Corp. v. Dep't of Energy, 617

 6 F.2d 854, 866 (D.C. Cir. 1980)); and (2) when the document is

 7   more properly characterized as an "opinion[] [or]

 8   interpretation[] which embod[ies] the agency's effective law and

 9   policy," in other words, its "working law," Sears, 421 U.S. at

10   153 (internal quotation marks omitted).

11              In short, the document claimed to be exempt will be

12   found outside Exemption 5 if it closely resembles that which FOIA

13   affirmatively requires to be disclosed: "final opinions . . .

14   made in the adjudication of cases," "statements of policy and

15   interpretations which have been adopted by the agency and are not

16   published in the Federal Register," and "administrative staff

17   manuals and instructions to staff that affect a member of the

18   public."   5 U.S.C. § 552(a)(2)(A)-(C).7

19              2.   The Scope of Exemption 5.   Although Exemption 5 is

20   set out by statute, it is the Supreme Court's decision in Sears


          7
           The litigation posture of Exemption 5 cases, the present
     one being no exception, focuses on the government proving the
     applicability of an exemption rather than the plaintiff proving
     applicability of one of the affirmative provisions because the
     burden rests on the government to shield documents from
     disclosure otherwise to be disclosed under FOIA.

                                      19
 1   that delineates the limits of that exemption, and which has been

 2   the starting point for all of our discussions of it, as it is in

 3   this case.

 4                The Sears Court explained the circumstances under which

 5   a document otherwise subject to Exemption 5 might lose its

 6   protection.    The plaintiff had submitted a FOIA request for

 7   "Advice and Appeals Memoranda" prepared by the General Counsel of

 8   the National Labor Relations Board ("NLRB") discussing potential

 9   charges against various employers.     421 U.S. at 142-43.

10                The Court began by analyzing the process by which such

11   memoranda were created.    Typically, the NLRB General Counsel

12   required certain charging decisions from its regional offices

13   first to be submitted to its central office so that the agency

14   had an "opportunity to formulate a coherent policy, and to

15   achieve some measure of uniformity, in enforcing the labor laws."

16   Id. at 141.    A regional director submitted a memorandum that

17   "set[] forth the facts of the case, a statement of the issues on

18   which advice [was] sought, and a recommendation."    Id.     The

19   General Counsel's office then assigned the case to a staff

20   attorney who assisted in preparing the "Advice and Appeals

21   Memorandum" that "briefly summarize[d] the facts, . . . set forth

22   the . . . legal or policy issue submitted together with a

23   detailed legal rationale, and contain[ed] instructions for the

24   final processing of the case."    Id. at 142 (internal quotation

                                       20
 1   marks omitted).   Based on that memorandum, the regional director

 2   then decided whether or not to prosecute the charge.   Id.

 3               The Court observed that while "the public is vitally

 4   concerned with the reasons . . . [for] an agency policy actually

 5   adopted," or "those communications which explain [a] decision,"

 6   "[t]he public is only marginally concerned with reasons

 7   supporting a policy which an agency has rejected, or with reasons

 8   which might have supplied, but did not supply, the basis for a

 9   policy which was actually adopted on a different ground."    Id. at

10   152.

11               The reasons for a decision made by an agency, or a

12   policy actually adopted, however, "constitute the 'working law'

13   of the agency."   Id. at 153.   Therefore, the exemption "properly

14   construed, calls for 'disclosure of all opinions and

15   interpretations which embody the agency's effective law and

16   policy, and the withholding of all papers which reflect the

17   agency's group thinking in the process of working out its policy

18   and determining what its law shall be.'"   Id. (quoting Kenneth

19   Culp Davis, The Information Act: A Preliminary Analysis, 34 U.

20   Chi. L. Rev. 761, 797 (1967)) (some internal quotation marks

21   omitted).   "This conclusion is powerfully supported by . . .

22   [t]he affirmative portion of the Act, [which] expressly

23   requir[es] indexing of 'final opinions,' 'statements of policy

24   and interpretations which have been adopted by the agency,' and

                                      21
 1   'instructions to staff that affect a member of the public.'"8

 2   Sears, 421 U.S. at 153 (quoting 5 U.S.C. § 552(a)(2)).       Those

 3   affirmative provisions, it reasoned, "represent[] a strong

 4   congressional aversion to secret agency law, and represent[] an

 5   affirmative congressional purpose to require disclosure of

 6   documents which have the force and effect of law."      Id. (internal

 7   quotation marks, alterations, and citations omitted).

 8                  The Court concluded that NLRB memoranda that advised no

 9   action be taken, and thereby ended the inquiry and left the

10   responsible regional director with "no decision to make," fell

11   outside of Exemption 5 and therefore had to be disclosed.      Id. at

12   155.       They "are precisely the kind of agency law in which the

13   public is so vitally interested and which Congress sought to

14   prevent the agency from keeping secret."      Id. at 156.

15                  After determining that these memoranda were the type of

16   "agency law" which it concluded were non-exempt, the Court then

17   explained that "[f]or essentially the same reasons, these

18   memoranda are 'final opinions' made in the 'adjudication of


            8
             The Sears Court subsumed into its "working law" or
     "agency law" analysis all three of section 552(a)(2)'s
     affirmative provisions, and did not, for example, discuss "final
     opinions" separately from "statements of policy and
     interpretations which have been adopted by the agency." In many
     cases, as in Sears, the line between a "final opinion" and a
     "statement of policy and interpretation[]" is blurry, and the
     "working law" analysis therefore provides an interpretation aimed
     at aiding courts when presented with documents that fall between
     these categories.

                                         22
 1   cases' . . . pursuant to 5 U.S.C. § 552(a)(2)(A)," and thus must

 2   be disclosed.   Id. at 158.   By contrast, the reasoning and

 3   conclusions behind memoranda that advise prosecution "will come

 4   out in the course of litigation before the Board; and . . . the

 5   'law' with respect to these cases will ultimately be made not by

 6   the General Counsel but by the Board or the courts."   Id. at 160.

 7               The Court then addressed a separate path towards the

 8   loss of Exemption 5's protection –- whether predecisional and

 9   deliberative documents fall outside of that exemption if

10   "adopt[ed] or incorporate[d] by reference" into "what would

11   otherwise be a final opinion," in other words, in a document that

12   has already been found to be nonexempt.   The Court concluded that

13   they did.

14               The probability that an agency employee will
15               be inhibited from freely advising a
16               decisionmaker for fear that his advice if
17               adopted, will become public is slight.
18               First, when adopted, the reasoning becomes
19               that of the agency and becomes its
20               responsibility to defend. Second, agency
21               employees will generally be encouraged rather
22               than discouraged by public knowledge that
23               their policy suggestions have been adopted by
24               the agency. Moreover, the public interest in
25               knowing the reasons for a policy actually
26               adopted by an agency supports . . . [the
27               decision to order disclosure]. Thus, we hold
28               that, if an agency chooses expressly to adopt
29               or incorporate by reference an intra-agency
30               memorandum previously covered by Exemption 5
31               in what would otherwise be a final opinion,
32               that memorandum may be withheld only on the
33               ground that it falls within the coverage of
34               some exemption other than Exemption 5.


                                      23
 1   Id.   at 161 (emphasis in original).

 2              On the same day that the Supreme Court decided Sears,

 3   it also decided Renegotiation Board v. Grumman Aircraft

 4   Engineering Corp., 421 U.S. 168 (1975), a companion case further

 5   exploring the limits of Exemption 5.    Grumman had requested

 6   documents created during the Renegotiation Board's process of

 7   "deciding whether certain Government contractors have earned, and

 8   must refund, 'excessive profits' on their Government contracts."

 9   Id. at 170.     After exhaustively reviewing the process by which

10   these documents were created, the Court explained that if a

11   "Division Report" was created recommending a course of action, it

12   would be given to the Renegotiation Board for its review.    Id. at

13   176-77.   But "[n]either the Board nor any of its members were

14   bound by any prior recommendations.    The Board was free, after

15   discussion, to reject the proposed conclusion reached in the

16   Division Report, or to accept it for reasons other than those set

17   forth in the report."    Id. at 177.   Similarly, although under a

18   different process, a "Regional Board Report" could be created.

19   Id. at 178-79.

20              The Court concluded that these reports were not subject

21   to disclosure because "the evidence utterly fails to support the

22   conclusion that the reasoning in the reports is adopted by the

23   Board as its reasoning, even when it agrees with the conclusion

24   of a report."    Id. at 184 (emphasis in original).   The reports

25   themselves had "no operative effect," and therefore could not be
                                       24
 1   characterized as "final opinions," within the meaning of FOIA's

 2   affirmative disclosure provisions.    Id. at 187.   "[A]bsent

 3   indication that [a report's] reasoning has been adopted, there is

 4   little public interest in [its] disclosure."   Id. at 186.      The

 5   reports therefore retained their protection under Exemption 5.

 6             The Grumman Court acknowledged that some agency

 7   decisions may simply not have any accompanying public rationale.

 8   "The effect of this decision [then] is that, in those cases in

 9   which [the Renegotiation Board does not offer a summary of its

10   reasoning], the public will be largely uninformed as to the basis

11   for [its] decisions."   Id. at 191.

12             The Freedom of Information Act imposes no
13             independent obligation on agencies to write
14             opinions. It simply requires them to
15             disclose the opinions which they do write.
16             If the public interest suffers by reason of
17             the failure of the Board to explain some of
18             its decisions, the remedy is for Congress to
19             require it to do so. It is not for us to
20             require disclosure of documents, under the
21             purported authority of the Act, which are not
22             final opinions, which do not accurately set
23             forth the reasons for the Board's decisions,
24             and the disclosure of which would impinge on
25             the Board's predecisional processes.

26   Id. (citation omitted).

27             Although Grumman did not explain its reasoning using

28   the same terminology as Sears, it also provided two somewhat

29   distinct paths through which Exemption 5's protections could be

30   lost: (1) if the reports had "operative effect" and were

31   therefore akin to "final opinions" –- the equivalent of "working

                                     25
 1   law" in Sears's language; or (2) if the reports' reasoning and

 2   conclusions had been adopted by the Board in issuing its own

 3   decision –- the equivalent of "express adoption or incorporation

 4   by reference" in Sears.

 5             3.    Express Adoption or Incorporation by Reference.    We

 6   have had several occasions on which to apply the Supreme Court's

 7   Exemption 5 jurisprudence, in particular Sears's "express

 8   adoption" or "incorporation by reference" holding, on which the

 9   district court relied.    The most relevant for present purposes

10   was our decision in La Raza.    There we considered whether the

11   FOIA required disclosure of an OLC memorandum prepared for the

12   DOJ on the subject of whether state and local law enforcement

13   officials could lawfully enforce certain provisions of federal

14   immigration law.   La Raza, 411 F.3d at 352.   The DOJ argued that

15   "it did not expressly adopt or incorporate the OLC memorandum"

16   into a final opinion, and it was therefore protected by the

17   deliberative-process exemption, or the attorney-client privilege.

18   Id.

19             Since 1996, the DOJ had been of the view that state and

20   local law enforcement could not enforce the civil provisions of

21   federal immigration law -- "such as overstaying one's visa or

22   entering the United States without proper documentation."   Id. at

23   352-53 & n.1.   The OLC had issued a memorandum supporting this

24   position, which it had released publicly.   Id. at 353.


                                      26
 1             In 2002, under a new presidential administration, the

 2   DOJ changed its policy.   Id.   Then-Attorney General John Ashcroft

 3   announced an immigration initiative employing state and local

 4   agencies to enforce specified civil provisions of federal

 5   immigration law.   In a June 5, 2002, press conference explaining

 6   the new initiative, the Attorney General reported that "[OLC] has

 7   concluded that this narrow, limited mission we are asking state

 8   and local police to undertake voluntarily –- arresting aliens who

 9   have violated . . . civil provisions that render an alien

10   deportable [–-] is within the inherent authority of the states."

11   Id.

12             On March 11, 2003, General Ashcroft wrote a letter to

13   an organization that had expressed an interest in the matter

14   explaining that "[OLC] previously opined that state and local law

15   enforcement officials have inherent authority to make arrests for

16   criminal immigration law violations generally."     Id.   At least

17   three other letters from the Attorney General and an Acting

18   Assistant Attorney General containing similar language were

19   submitted to members of Congress.     Id. at 354.   And in June 2003,

20   another member of the Attorney General's office, speaking to a

21   group of local and state police department officials who were

22   part of an FBI advisory board, offered a detailed explanation of

23   the policy in which he repeatedly referenced the OLC's advice.

24   Id. at 354-55.


                                      27
 1               We concluded that the "repeated references" made by the

 2   Attorney General and high-ranking DOJ officials to the document

 3   "demonstrate[d] that the Department regarded the [m]emorandum as

 4   the exclusive statement of, and justification for, its new

 5   policy . . . ."   Id. at 357.   The DOJ thus "made a practice of

 6   using the OLC Memorandum to justify and explain the Department's

 7   policy and to assure the public and the very state and local

 8   government officials who would be asked to implement the new

 9   policy that the policy was legally sound."    Id. at 358.    The

10   memorandum was, indeed, the "primary legal authority justifying

11   and driving" the change in policy.9   Id.

12               We thus concluded that the document had been expressly

13   adopted or incorporated by reference, and ordered it to be

14   released.   Id.

15               Our decision in Wood v. FBI, 432 F.3d 78 (2d Cir.

16   2005), rested on a rationale similar to that employed by the

17   Supreme Court in Grumman.    There, a reporter sought disclosure of

18   a memorandum prepared by DOJ trial attorneys related to an

19   investigation of FBI agents alleged to have lied in affidavits

20   supporting arrest warrant applications.     Id. at 80.   We affirmed



          9
           Referring to Grumman, we noted that "there must be
     evidence that an agency has actually adopted or incorporated by
     reference the document at issue; mere speculation will not
     suffice." La Raza, 411 F.3d at 359 (emphasis in original). We
     also observed that "a casual reference to a privileged document
     does not necessarily imply that an agency agrees with the
     reasoning contained in those documents." Id.
                                     28
 1   the district court's conclusion that the memorandum was properly

 2   withheld under the work-product privilege pursuant to Exemption

 3   5,10 and had not been incorporated by reference or expressly

 4   adopted by the agency.   Id. at 84.

 5             The plaintiff had argued that a note on the memorandum

 6   by a high-ranking DOJ official indicating that he would decline

 7   prosecution constituted express adoption or incorporation by

 8   reference of the memorandum itself.   But, we said:

 9             This brief notation does not indicate that
10             DOJ adopted the reasoning of the . . .
11             [m]emo. Neither [the endorsing official] nor
12             any other high-level DOJ officials made any
13             public references to the . . . [m]emo. There
14             is no evidence in the record from which it
15             could be inferred that DOJ adopted the
16             reasoning of the [m]emo, and, as we explained
17             in . . . La Raza, this failure is fatal.

18   Id. at 84.11


          10
             The court did "not reach the question of whether [the La
     Raza] doctrine would require the disclosure of otherwise exempt
     attorney work-product," as opposed to documents exempt under the
     deliberative process exemption. Wood, 432 F.3d at 84.
          11
            Shermco Industries Inc. v. Secretary of Air Force, 613
F.2d 1314 (5th Cir. 1980) is similar. The court reversed a
     district court's conclusion that a memorandum discussing a bid
     award, which had been forwarded to the GAO as part of bid protest
     proceedings, lost its deliberative character. Id. at 1320.
     First, the court noted that "the decision [on to whom to award
     the bid] was not yet final." Id. at 1319. Second, "even if it
     were a final decision, these memoranda were not expressly
     incorporated by reference into the [final decision by the Air
     Force to award the contract]. They had been used by the Air
     Force internally in reaching their initial conclusion that [a
     Shermco competitor] was the lowest bidder, and they were produced
     to the GAO in aid of their defense against Shermco's protest, but
     they were never attached to any formal written decision by the
     Air Force." Id. at 1320.
                                     29
 1             4.   The "Working Law" Principle.   While our previous

 2   cases and the proceedings thus far in this one have largely

 3   focused on the issue of whether a memorandum has been expressly

 4   adopted or incorporated by reference, Sears also requires us to

 5   ask whether the OLC opinion constitutes the "working law of the

 6   agency" and therefore must be disclosed.

 7             If an agency's memorandum or other document has become

 8   its "effective law and policy," it will be subject to disclosure

 9   as the "working law" of the agency, Sears, 421 U.S. at 153, much

10   the same as it would be if expressly adopted or incorporated by

11   reference into a nonexempt document, id. at 161-62.     The Sears

12   Court explained that the purposes undergirding FOIA required

13   disclosure in either instance.   Compare id. at 152 (explaining

14   that "working law" should be disclosed because "the public is

15   vitally concerned with the reasons which did supply the basis for

16   an agency policy actually adopted"), with id. at 161 (explaining

17   that documents expressly adopted or incorporated should be

18   disclosed in part because of "the public interest in knowing the

19   reasons for a policy actually adopted by an agency").    As

20   explained above, the "working law" analysis is animated by the

21   affirmative provisions of FOIA, see 5 U.S.C. § 552(a)(2)(A)-(C),

22   and documents must be disclosed if more akin to that which is

23   required by the Act to be disclosed than that which may be




                                      30
 1   withheld under Exemption 5.   Sears separately analyzed each of

 2   these two means by which Exemption 5 protection may be lost.12

 3             Not surprisingly given the nature of much of its

 4   caseload, the D.C. Circuit has become something of a specialist

 5   in the "working law" exception.   The circuit analyzed it at some

 6   length in Coastal States Gas Corp. v. Dep't of Energy, 617 F.2d
7   854 (D.C. Cir. 1980).   There, the plaintiff sought copies of

 8   Department of Energy interpretations of its regulations,

 9   specifically "memoranda from regional counsel to auditors working

10   in [the Department of Energy ("DOE")]'s field offices, issued in

11   response to requests for interpretations of regulations within

12   the context of particular facts encountered while conducting an

13   audit of a firm."   Id. at 858.   The agency argued against

14   disclosure, contending that the memoranda were not binding on the


          12
             The Eleventh Circuit is one of the few courts to have
     examined the link between these two elements of Sears.
               [D]ata "expressly adopt[ed] or incorporate[d]
               by reference" means predecisional
               deliberative material which is adopted and
               approved by the agency as its "effective law
               and policy." By expressly adopting the
               reasoning of her subordinate, the
               decisionmaker has in effect converted a
               rejected proposal into the rationale for the
               agency's working law. As a consequence, the
               documents are no longer considered
               predecisional[,] for they now support and
               explain the agency's position in the same
               manner a postdecisional document explains an
               agency decision.
     Fla. House of Representatives v. Dep't of Commerce, 961 F.2d 941,
     945 n.4 (11th Cir.) (citation omitted), cert. dismissed, 506 U.S.
969 (1992).
                                     31
 1   audit staff -- the staff was free to disregard the conclusions

 2   reached in those memoranda.   Id. at 859.   The court disagreed.

 3   It noted that the memoranda were "at times 'amended' or

 4   'rescinded,' which would hardly be necessary if the documents

 5   contained merely informal suggestions to staff which could be

 6   disregarded . . . ."   Id. at 860.

 7             After examining the particular role that the documents

 8   played in the audit process, the court concluded that they

 9             were not suggestions or recommendations as to
10             what agency policy should be. . . . [T]he
11             memoranda are not advice to a superior, nor
12             are they suggested dispositions of a case, as
13             in Grumman. They are not one step of an
14             established adjudicatory process, which would
15             result in a formal opinion, as were the
16             documents held exempt in [Sears].
17
18   Id. at 868.

19             [T]hese opinions were routinely used by
20             agency staff as guidance in conducting their
21             audits, and were retained and referred to as
22             precedent. If this occurs, the agency has
23             promulgated a body of secret law which it is
24             actually applying in its dealings with the
25             public but which it is attempting to protect
26             behind a label. This we will not permit the
27             agency to do. Tentative opinions are not
28             relied on as precedent; they are considered
29             further by the decisionmaker.

30   Id. at 869.13




          13
            In Coastal States, there was no allegation by the
     plaintiff that the memoranda had been expressly adopted or
     incorporated by reference, suggesting that in some cases
     disclosure is required even without public reliance on a document
     otherwise exempt from disclosure under Exemption 5.
                                     32
 1                In Public Citizen, Inc. v. Office of Management and

 2   Budget, 598 F.3d 865 (D.C. Cir. 2010), the court considered the

 3   plaintiff's request for documents created by the White House

 4   Office of Management and Budget ("OMB") describing the

 5   circumstances under which an agency might "bypass" OMB and submit

 6   their budget materials directly to Congress.     Id. at 867.   The

 7   documents at issue "summariz[ed]" OMB's understanding of which

 8   agencies had such bypass authority and the bases for that

 9   authority.    Id. at 868.    The court concluded that the documents

10   did not enjoy the protection of Exemption 5 because "[d]ocuments

11   reflecting OMB's formal or informal policy on how it carries out

12   its responsibilities fit comfortably within the working law

13   framework."    Id. at 875.    As in Coastal States, the documents

14   were referred to as precedent, and not part of an ongoing

15   deliberative process.

16                Similarly, in Tax Analysts v. IRS, 294 F.3d 71 (D.C.

17   Cir. 2002), the court ordered release of IRS documents explaining

18   whether certain tax exemptions applied to specific taxpayers,

19   concluding that they constituted "working law" because their

20   "tone . . . indicate[d] that they simply explain[ed] and

21   appl[ied] established policy."     Id. at 80-81 (internal quotation

22   marks omitted).    Those documents included the phrases "It is the

23   position of the Treasury Department that" and "We conclude,"

24   while the exempt documents contained "such phrases as 'We


                                        33
 1   believe' and 'We suggest.'"   Id. at 81.     To qualify as working

 2   law, "[i]t is not necessary that the [documents] reflect the

 3   final programmatic decisions of the program officers who request

 4   them.    It is enough that they represent [the Office of the

 5   Comptroller of the Currency]'s final legal position concerning

 6   the Internal Revenue Code, tax exemptions, and proper

 7   procedures."   Id. (emphasis in original).

 8               Our Court has relatively little case law examining the

 9   "working law" principle.   In La Raza, we made passing reference

10   to Sears's conclusion that the public was "vitally concerned"

11   with the reasons for a policy actually adopted, and that these

12   reasons constituted the "working law" of the agency.     411 F.3d
13   360.    We did so, however, in the context of explaining the

14   relevance of the public adoption of the OLC memorandum at issue

15   to the question of whether it should be disclosed, noting that

16   "the public can only be enlightened by knowing what the [agency]

17   believes the law to be."   Id. (quoting Tax Analysts v. IRS, 117

18 F.3d 607, 618 (D.C. Cir. 1997)).      In that context, we agreed with

19   the district court's conclusion that "[t]he Department's view

20   that it may adopt a legal position while shielding from public

21   view the analysis that yielded that position is offensive to

22   FOIA."   Id. (internal quotation marks omitted).

23               The question of whether a document constitutes "working

24   law," or has been expressly adopted or incorporated by reference,


                                      34
 1   then, are two paths to determining whether a withheld document

 2   constitutes what FOIA affirmatively requires to be disclosed --

 3   "'final opinions,' 'statements of policy and interpretations

 4   which have been adopted by the agency,' and 'instructions to

 5   staff that affect a member of the public.'"      Sears, 421 U.S. at

 6   153 (quoting 5 U.S.C. § 552(a)(2)).     Most Exemption 5 cases are

 7   not framed in this manner because it is the government's burden

 8   to prove that the privilege applies, and not the plaintiff's to

 9   demonstrate the documents sought fall within one of the

10   enumerated section 552(a)(2) categories.     Nevertheless, the

11   appropriate analysis requires us to determine whether the

12   documents sought more closely resemble the type of internal

13   deliberative and predecisional documents that Exemption 5 allows

14   to be withheld, or the types of documents that section 552(a)(2)

15   requires be disclosed.    To do that, the Supreme Court and our

16   court have asked whether the documents fit within the description

17   of "working law," in addition to whether they have been expressly

18   adopted or incorporated by reference into a nonexempt

19   communication.

20   B.   Analysis

21              1.    The February 2004 Memorandum.   We begin our

22   analysis of the status of this document, as we must with respect

23   to all three memoranda at issue, by examining the process by

24   which the memorandum was created.      See Tigue v. Dep't of Justice,


                                       35
 1   312 F.3d 70, 78 (2d Cir. 2002) ("[W]hether a particular document

 2   is exempt . . . depends not only on the intrinsic character of

 3   the document itself, but also on the role it played in the

 4   administrative process.") (internal quotation marks omitted),

 5   cert. denied, 538 U.S. 1056 (2003).    We do so because "Exemption

 6   5, properly construed, calls for disclosure of all opinions and

 7   interpretations which embody the agency's effective law and

 8   policy . . . ."   Sears, 421 U.S. at 153 (internal quotation marks

 9   omitted).

10               The emails in the record indicate that USAID and HHS

11   officials asked the OLC for advice on the constitutional and

12   legal propriety of the implementation of the pledge requirement.

13   They then incorporated that advice into their decision as to

14   whether the language of the grants for HIV/AIDS and anti-

15   trafficking work would in fact require "an explicit and

16   affirmative policy opposing prostitution."   It also appears that

17   the OLC reviewed USAID's proposed grant language before the AAPD

18   that contained it was issued.

19               It is not disputed that the February 2004 memorandum

20   was predecisional and deliberative.   See Public Citizen, 598 F.3d
21   at 874 ("We deem a document predecisional if it was generated

22   before the adoption of an agency policy and deliberative if it

23   reflects the give-and-take of the consultative process.")

24   (internal quotation marks omitted).


                                      36
 1             [A]n agency may meet its burden of proof
 2             under the 'predecisional document' test by
 3             demonstrating that the preparer was not the
 4             final decisionmaker and that the contents
 5             confirm that the document was originated to
 6             facilitate an identifiable final agency
 7             decision. . . . A predecisional document
 8             will qualify as 'deliberative' provided
 9             it . . . formed an essential link in a
10             specified consultative process, . . .
11             reflects the personal opinions of the writer
12             rather than the policy of the agency,
13             and . . . if released, would inaccurately
14             reflect or prematurely disclose the views of
15             the agency.

16   Providence Journal Co. v. Dep't of the Army, 981 F.2d 552, 559

17   (1st Cir. 1992) (citations, internal quotation marks, and

18   brackets omitted).

19             The "decision" being made by USAID and HHS was whether

20   they were constitutionally bound to disregard a duly enacted

21   statute's command that domestic organizations be subject to the

22   pledge requirement.   Although this may not properly be referred

23   to as an "adjudication," it was a firm and concrete decision

24   regarding the agency's policy.14        See Cmty. Television of S.


          14
             In this sense, the "decision" made differs from one in
     which an agency considers and rejects a policy that it was never
     required to consider or implement. In Common Cause v. IRS, 646
F.2d 656 (D.C. Cir. 1981), the court considered whether documents
     related to the IRS's decision not to implement a plan it had
     proposed, which would have disclosed "the names of federal
     officials who had approached the IRS about the tax matters of
     third parties, as well as the subjects of such contacts," should
     have been released per FOIA. Id. at 658. The court rejected the
     plaintiffs' argument that the documents "constitute[d] the
     reasons which suppl[ied] the basis for the agency policy actually
     adopted." Id. at 659. "The proposed disclosure plan remained

                                        37
 1 Cal. v. Gottfried, 459 U.S. 498, 515-516 (1983) ("[H]owever broad

 2   an administrative agency's discretion in implementing a

 3   regulatory scheme may be, the agency may not ignore a relevant

 4   Act of Congress. . . .   [T]he agency cannot simply 'close its

 5   eyes' to the existence of the statute." (citation omitted));

 6   Lincoln v. Vigil, 508 U.S. 182, 193 (1993) ("[A]n agency is not

 7   free simply to disregard statutory responsibilities . . . .");

 8   see also Presidential Authority to Decline to Execute

 9   Unconstitutional Statutes, 18 Op. O.L.C. 199, 200 (1994)

10   (explaining the president's ability to decline to enforce

11   statutes he views as unconstitutional); Bristol-Meyers Co. v.

12   FTC, 598 F.2d 18, 25 (D.C. Cir. 1978) (concluding that an

13   agency's decision not to proceed with rulemaking is analogous to



     just that. Its rejection did not, therefore, constitute the
     making of law or policy by an agency. The exchange of ideas and
     proposals which took place within the Service with respect to the
     proposed plan is precisely the type of communication which
     Congress meant to protect in enacting Exemption 5." Id. The
     court considered and rejected the argument that the memoranda
     should be disclosed because they contained the "written reasons
     for the agency's final decision not to implement the proposed
     plan." Id. "This case differs from Sears in many important
     respects. The present case involves the voluntary suggestion,
     evaluation, and rejection of a proposed policy by an agency, not
     the agency's final, unappealable decision not to pursue a
     judicial remedy in an adversarial dispute . . . . No statute
     demands that the IRS voluntarily disclose information about
     third-party contacts . . . ." Id. at 659-60. The court also
     considered the broader implications of the plaintiffs' argument,
     concluding that it would "virtually eliminate the governmental
     privilege" as "[e]very rejection of a proposal, no matter how
     infeasible or insignificant, would become a 'final decision' of
     an agency." Id. at 660.

                                     38
 1   the NLRB's non-charging decision in Sears, and thus would not

 2   enjoy the protection of Exemption 5).   We find no other evidence

 3   concerning this decisionmaking process in the record.

 4             No one at the OLC made the decision that the pledge

 5   requirement as it pertained to domestic organizations would not

 6   be implemented.   As Paul Colborn, special counsel to the OLC,

 7   explained to the district court by affidavit, "OLC does not

 8   purport, and in fact lacks authority, to make policy decisions.

 9   OLC's legal advice and analysis informs the decisionmaking of

10   Executive Branch officials on matters of policy, but OLC's legal

11   advice is not itself dispositive as to any policy adopted."

12   Decl. of Paul P. Colborn at 2, J.A. 318 (March 11, 2011).   The

13   plaintiff does not submit contrary evidence suggesting that the

14   OLC's recommendation was effectively binding on the agency, as in

15   Coastal States, 617 F.2d at 869, or left it with "no decision to

16   make," as in Sears, 421 U.S. at 155.    The February Memorandum

17   does not constitute "working law," or "the agency's effective law

18   and policy."   Id. at 153.   We nonetheless conclude that the OLC's

19   views were adopted by reference by USAID in nonexempt

20   communications, and therefore must be disclosed.

21             The first explicit reference to the OLC advice came in

22   a July 22, 2004, USAID document entitled "Guidance on the

23   Definition and Use of the Child Survival and Health Programs Fund

24   and the Global HIV/AIDS Initiative Account."   There the agency


                                      39
 1   explained that the funding statute "requires non-U.S. non-

 2   governmental organizations . . . receiving HIV/AIDS funds to

 3   agree that they have a policy explicitly opposing, in their

 4   activities outside of the United States, prostitution and sex

 5   trafficking."   July 22 USAID Update at 35.   In a footnote, the

 6   document explained that "[t]he Office of Legal Counsel, U.S.

 7   Department of Justice in a draft opinion determined that this

 8   provision only may be applied to foreign non-governmental

 9   organizations and public international organizations because of

10   the constitutional implications of applying it to U.S.

11   organizations."   Id. at 35 n.10.15

12             Then, in March 2005, after HHS and USAID had shifted

13   their positions, tentatively deciding to apply the pledge

14   requirement domestically, Randall Tobias, the USAID Global AID



          15
            Plaintiff urges us also to consider the September 20,
     2004, letter from an OLC official to the general counsel of HHS
     explaining that the "tentative advice" offered earlier was being
     "withdraw[n]." Levin Letter at 1-2. Because there were
     "reasonable arguments" to support the constitutionality of the
     policy, the OLC official stated, "we believe that HHS may
     implement these provisions." Id. at 1. Because this letter was
     neither written by a decisionmaker nor released publicly by the
     decisionmaking agency, its relevance is limited. It does not aid
     in establishing either express adoption or incorporation by
     reference, and neither does it suggest that the February 2004 OLC
     opinion was considered the "working law" of the agency. Rather,
     it suggests that even after the February memorandum was sent to
     HHS, a deliberative process continued, and advice was later
     offered again to HHS that was also non-binding. In this sense,
     it supports the defendant's contention that the February
     memorandum should have been considered exempt from disclosure.

                                      40
 1   Administrator, made a second reference to the February

 2   Memorandum.    When asked in a Congressional hearing about the

 3   agency's change in positions, he explained:

 4                The [OLC] . . . provided some tentative
 5                advice initially that those restrictions
 6                should be applied only to foreign
 7                organizations. Sometime mid- to late-, I
 8                think, in September of 2004, they withdrew
 9                that earlier tentative advice and advised
10                that that provision was intended by the
11                Congress to apply without that limitation to
12                both domestic organizations as well as
13                foreign organizations. And so I'm simply
14                following the legislation and the advice to
15                implement that.

16   Tobias Testimony, J.A. 236.16

17                Thus, there were two public statements referencing the

18   February 2004 memorandum -- the July 22 footnote, and the Tobias

19   testimony.    We conclude that these references taken together

20   establish express adoption or incorporation by reference.




          16
            An additional "public" reference was made to the February
     2004 memorandum, in a July 2007 letter from an OLC official to
     Congressman Henry Waxman. Waxman had requested an explanation
     from the OLC regarding its interpretation of the pledge
     requirement. The OLC wrote that in February 2004 it had provided
     "tentative advice" to HHS and USAID that the pledge requirement
     "could, under the Constitution, be applied only to foreign
     organizations acting overseas." Benczkowski Letter at 1. The
     letter then went on to explain the subsequent change in advice.
     This letter is also of limited relevance in determining whether
     or not the February 2004 opinion should be subject to disclosure
     because it was not authored by a decisionmaker from USAID or HHS.
     (Again, this would be different had plaintiff adduced evidence
     that OLC opinions were essentially binding upon the agencies.)

                                       41
 1             To be sure, neither the July 22 footnote nor Tobias's

 2   testimony discussed at length the rationale provided by the OLC

 3   for its conclusion as to the propriety of applying the pledge

 4   requirement to domestic grantees.    Noting that the advice itself

 5   was limited to one page in the first instance, we conclude that

 6   the July 22 footnote's explanation that the pledge requirement

 7   would not be enforced "because of the constitutional implications

 8   of applying it to U.S. organizations," July 22 USAID Update at 35

 9   n.10, at least when reenforced by the Tobias reference,

10   demonstrates sufficient reliance on both the conclusion and

11   reasoning of the OLC memorandum to remove the protection of the

12   deliberative-process exemption.17


          17
            In a pre-Sears case, the D.C. Circuit ordered disclosure
     pursuant to Exemption 5 based on reasoning similar to what we
     apply here.

               We do not feel that [the agency] should be
               required to 'operate in a fishbowl,' but by
               the same token we do not feel that [the party
               seeking disclosure] should be required to
               operate in a darkroom. If the [agency] did
               not want to expose its staff's memorandum to
               public scrutiny it should not have stated
               publicly in its April 11 ruling that its
               action was based upon that memorandum, giving
               no other reasons or basis for its action.
               When it chose this course of action 'as a
               matter of convenience'   the memorandum lost
               its intra-agency status and became a public
               record, one which must be disclosed . . . .

     Am. Mail Line, Ltd. v. Gulick, 411 F.2d 696, 703 (D.C. Cir. 1969)
     (citation omitted).



                                     42
 1             Any agency faces a political or public relations

 2   calculation in deciding whether or not to reference what might

 3   otherwise be a protected document in explaining the course of

 4   action it has decided to take.   In many cases, as here, the

 5   agency is not required to explain its reasons publicly.

 6   Nonetheless, where it determines there is an advantage to doing

 7   so by referencing a protected document as authoritative, it

 8   cannot then shield the authority upon which it relies from

 9   disclosure.

10             2.   The July 2004 Memos.   As outlined above, on July

11   2, 2004, OLC lawyer Lerner sent an email to HHS and USAID

12   officials attaching a 30-page draft memorandum with the

13   statement, "Any comments you have would be much appreciated."

14   Email from Lerner, "OLC draft opinion on Sex Trafficking, AIDS

15   Act grant restrictions."   J.A. 92 (July 2, 2004).   On July 30,

16   2004, another OLC lawyer sent an updated draft of the memorandum

17   to the HHS general counsel.

18             On September 20, 2004, an OLC official explained in

19   response to the original February inquiry from USAID and HHS as

20   to the constitutionality of the pledge requirement that "we

21   believe that HHS may implement these provisions.     If the

22   provisions are challenged in court, the Department stands ready

23   to defend their constitutionality, in accordance with its

24   longstanding practice of defending congressional enactments under


                                      43
 1   such circumstances."   Levin Letter at 1-2 (footnotes omitted).

 2   That letter made no reference to the July OLC memos.     It offered

 3   only sparse explanation of the legal basis for OLC's conclusion

 4   that the pledge requirement could be defended.   Id.

 5              On May 3, 2005, HHS issued a new policy outlining its

 6   updated "funding restrictions," which explained that "any

 7   recipient must have a policy explicitly opposing prostitution and

 8   sex trafficking."   HHS Funding Announcement, "Increasing Access

 9   to HIV Counseling and Testing (VCT) and Enhancing HIV/AIDS

10   Communications, Prevention, and Care in Botswana, Lesotho, South

11   Africa, Swaziland and Cote d'Ivoire" at 10, J.A. 218 (May 3,

12   2005).   The document does not explain the basis for that policy,

13   nor refer to it as a change in policy.

14              On June 9, 2005, USAID issued an updated AAPD that

15   required domestic grantees to "have a policy explicitly opposing

16   prostitution and sex trafficking."   USAID AAPD 05-04,

17   "Implementation of the United States Leadership against HIV/AIDS

18   Tuberculosis and Malaria Act of 2003 - Eligibility Limitation on

19   the Use of Funds and Opposition to Prostitution and Sex

20   Trafficking" at 5, J.A. 225 (June 9, 2005).

21              In this AAPD, USAID did state that "[c]onsistent with

22   guidance from the U.S. Department of Justice," USAID would "now

23   apply [the pledge requirement] to U.S. organizations as well as

24   foreign organizations."   June 2005 AAPD at 2, J.A. 223.   Such


                                     44
 1   reference to guidance from the DOJ does not, however, indicate

 2   that USAID (or HHS) adopted the reasoning of the July memoranda.

 3   Nor does the fact that the agencies acted in conformity with the

 4   July memoranda establish that the agencies adopted their

 5   reasoning.    Grumman, 421 U.S. at 184.   "Mere reliance of a

 6   document's conclusions does not necessarily involve reliance on a

 7   document's analysis: both will ordinarily be needed before a

 8   court may properly find adoption or incorporation by reference."

 9   La Raza, 411 F.3d at 358.

10                When Tobias testified before Congress that USAID had

11   changed its policy, he explained that the OLC's tentative advice

12   had been withdrawn in mid- to late-September 2004.    See Tobias

13   Testimony, J.A. 236.    That appears to be a reference to the

14   September 2004 OLC letter, not to either of the July 2004 draft

15   memoranda.

16                On the record before us, then, Tobias's testimony

17   referenced the September 2004 letter.     The lack of any specific

18   reference to the July 2004 memoranda by either USAID or HHS are

19   further indications that the July memoranda were in fact parts of

20   the predecisional and deliberative process that yielded the

21   September 2004 letter.

22                The July 2007 letter to Congressman Waxman also

23   explained the change in policy solely by reference to the

24   September 2004 letter.    Although the July 2007 letter was not


                                       45
 1   written by a decisionmaker and therefore could not have served as

 2   a basis for express adoption or incorporation by reference, it

 3   serves as evidence that it was the September 2004 letter, and not

 4   the July 2004 draft memoranda, that led to HHS and USAID's

 5   decisions to implement the pledge requirement with respect to

 6   U.S.-based organizations.

 7             In sum, there is no evidence that the USAID or HHS

 8   based its change in policy on the draft memoranda it seeks.    We

 9   therefore cannot conclude, as did the district court, that either

10   agency expressly adopted or incorporated by reference these

11   drafts in explaining their policy change.   In such a

12   circumstance, ordering release of these never-finalized memoranda

13   would fail to "safeguard and promote agency decisionmaking

14   processes" by, for example, not "protect[ing] against confusing

15   the issues and misleading the public by dissemination of

16   documents suggesting reasons and rationales for a course of

17   action which were not in fact the ultimate reasons for the

18   agency's action," and failing to "assure that subordinates within

19   an agency will feel free to provide the decisionmaker with their

20   uninhibited opinions and recommendations without fear of later

21   being subject to public ridicule or criticism . . . ."

22   Providence Journal, 981 F.2d at 557 (quoting Coastal States, 617

23   F.2d at 866); see also Grumman, 421 U.S. at 184-85 ("[If] the

24   evidence utterly fails to support the conclusion that the


                                    46
 1   reasoning in the reports is adopted by the Board as its

 2   reasoning, even when it agrees with the conclusion of a

 3   report, . . . the reports are not final opinions and do fall

 4   within Exemption 5.").

 5               We conclude that the district court erred in ordering

 6   disclosure of the July memoranda because there is insufficient

 7   evidence that those memoranda were expressly adopted or

 8   incorporated by reference by USAID, or became the "working law"

 9   of the agency, sufficient to remove the deliberative-process

10   protection.

11               III.   Attorney-Client Privilege

12               The defendants argue that even if the February 2004

13   memorandum is otherwise subject to disclosure, it is protected

14   from such disclosure by the attorney-client privilege, Defs.' Br.

15   at 51-52, which is encompassed by Exemption 5, La Raza, 411 F.3d
16   at 360.18   "The attorney-client privilege protects communications

17   (1) between a client and his or her attorney (2) that are



          18
             In its reply brief, the defendants for the first time
     argue that the plaintiff has waived its argument that the
     February 2004 document is not protected by the attorney-client
     privilege because the argument was not raised below. Defs.'
     Reply at 20-21. A review of the plaintiff's motion for summary
     judgment establishes otherwise. See Mem. in Supp. of Pl.'s Mot.
     for Summ. J., Brennan Center v. DOJ, No. 09 Civ. 8756, at 17-19
     (S.D.N.Y. Jan. 28, 2011), ECF No. 21. Indeed, the district court
     considered this argument, concluding that the defendants'
     argument that the attorney-client privilege protected that
     document from disclosure "must fail."

                                       47
 1   intended to be, and in fact were, kept confidential (3) for the

 2   purpose of obtaining or providing legal assistance."   United

 3   States v. Mejia, 655 F.3d 126, 132 (2d Cir.), cert. denied, 132

 4 S. Ct. 553 (2011).   "[T]he attorney-client privilege protects

 5   most confidential communications between government counsel and

 6   their clients that are made for the purpose of obtaining or

 7   providing legal advice."   In re County of Erie, 473 F.3d 413, 418

 8   (2d Cir. 2007).

 9             In La Raza, we explained that "[l]ike the deliberative

10   process privilege, the attorney-client privilege may not be

11   invoked to protect a document adopted as, or incorporated by

12   reference into, an agency's policy."    411 F.3d at 360.   The

13   reasons underlying the absence of Exemption 5 protection for such

14   a document otherwise covered by the deliberative-process

15   exemption also underlie the agency’s loss of the protection of

16   the attorney-client privilege.

17             [O]nce an agency adopts or incorporates [a]
18             document, frank communication will not be
19             inhibited. Indeed, once an attorney's (or
20             employee's) recommendation becomes agency
21             law, the agency is then responsible for
22             defending that policy, and the attorney (or
23             employee) 'will generally be encouraged
24             rather than discouraged' by public knowledge
25             that their policy suggestions or legal
26             analysis have been adopted by the agency."
27
28   Id. (quoting Sears, 421 U.S. at 161).    As we explained, "We

29   cannot allow the Department to make public use of the Memorandum



                                      48
 1   when it serves the Department's ends but claim the attorney-

 2   client privilege when it does not."   Id. at 361.

 3              As with respect to the lawyer-client privilege in other

 4   contexts, "it is vital to [such] a claim . . . that the

 5   communications between client and attorney were made in

 6   confidence and have been maintained in confidence."   Mejia, 655

 7   F.3d at 134 (quoting In re Horowitz, 482 F.2d 72, 81-82 (2d Cir.

 8   1973)).   And "[c]ourts have found waiver by implication when a

 9   client testifies concerning portions of the attorney-client

10   communication, . . . and when a client asserts reliance on an

11   attorney's advice as an element of a claim or defense . . . . "

12   In re County of Erie, 546 F.3d 222, 228 (2d Cir. 2008) (internal

13   quotation marks omitted).   A party's reliance on an otherwise

14   privileged communication to assert a claim or defense is similar

15   to the type of express adoption or incorporation by reference

16   that vitiates Exemption 5 protection -- in either case the party

17   cannot invoke that relied-upon authority and then shield it from

18   public view.   The references to the February 2004 memorandum that

19   served to remove the deliberative-process privilege thus also

20   constitute waiver of the attorney-client privilege.

21              On this score, the defendants invoke the same argument

22   as they did with regard to the deliberative-process exemption --

23   that the instances of express adoption or incorporation cited by

24   the plaintiff are not sufficient to withdraw the protection of


                                     49
 1   Exemption 5.    We have concluded to the contrary with respect to

 2   the deliberative process exemption for the reasons set forth

 3   above.

 4                The defendants urge us to revisit our holding in La

 5   Raza, contending that there we misconstrued Sears.     La Raza is

 6   the law of this Circuit and this panel, acting as a panel cannot

 7   change it.    See, e.g., City of New York v. Mickalis Pawn Shop,

 8   LLC, 645 F.3d 114, 131 n.18 (2d Cir. 2011) (acknowledging that we

 9   are bound by the law of the Circuit as established by one or more

10   previous panel decisions); European Cmty. v. RJR Nabisco, Inc.,

11   424 F.3d 175, 179 (2d Cir. 2005) ("We are bound by the decisions

12   of prior panels until such time as they are overruled either by

13   an en banc panel of our Court or by the Supreme Court.")

14   (internal quotation marks omitted), cert. denied, 546 U.S. 1092

15   (2006).

16                We note nonetheless that the government focuses on the

17   Sears Court's statement that "[t]echnically, of course, if a

18   document could be, for example, both a 'final opinion' and an

19   intra-agency memorandum within Exemption 5, it would be

20   nondisclosable, since the Act 'does not apply' to documents

21   falling within any of the exemptions."    421 U.S. at 154 n.21.

22   That footnote was employed in the context of the Court's

23   observation that "Exemption 5 can never apply" to "working law."

24   Id. at 153-54.    By prefacing its comment with the term


                                       50
 1   "technically" the Court suggested that this observation in Sears

 2   left the holding of Sears undisturbed –- that when what would

 3   otherwise be an exempt memorandum becomes non-exempt because of

 4   its status as "working law," or through express adoption or

 5   incorporation by reference, for all practical purposes it falls

 6   outside of Exemption 5.   We are, in other words, inclined to

 7   agree with the plaintiff that "[t]he text [of Sears] makes clear

 8   that the footnote is contemplating a logical impossibility."

 9   Pl.'s Br. at 52.

10             The government points to Federal Open Market Committee

11   v. Merrill, 443 U.S. 340 (1979), for further support.    Merrill

12   recognized an Exemption 5 privilege for "confidential commercial

13   information," but noted that "[i]t should be obvious that the

14   kind of mutually exclusive relationship between final opinions

15   and statements of policy, on one hand, and predecisional

16   communications, on the other, does not necessarily exist between

17   final statements of policy and other Exemption 5 privileges."

18   Id. at 360 n.23.   But La Raza establishes that when a document

19   has been relied upon sufficiently to waive the deliberative-

20   process privilege, that reliance can have the same effect on the

21   attorney-client privilege.   411 F.3d at 360-61.   We conclude that

22   it does so here.




                                     51
1                              CONCLUSION

2             For the foregoing reasons, the district court's grant

3   of summary judgment for the plaintiff is affirmed with respect to

4   the February 2004 memorandum, and reversed and remanded with

5   respect to the July memoranda with instructions to the district

6   court to enter summary judgment for the defendants as to them.




                                   52